DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are examined herein.
The rejection to Claims 1, 2, 8, 15, 17 and 20 on the basis that they contain an improper Markush grouping of alternatives is withdrawn in view of Applicant’s amendments of the claims.
The rejection to Claim 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.
Specification
The Specification on pages 50-51 lists the accession number under which the maize variety TPJC7638 is deposited as ATCC-_______ on an unspecified date, and the testing information is further not provided.  The deposit accession number is not complete and cannot be used to access the deposited seeds and the date and testing information needs to be specified.
Appropriate correction is required.
Response to Remarks
	Applicant requests that the objection be held in abeyance until such time as the deposit is perfected. (Remarks p.6).
	The objection is maintained.  Applicant has not addressed all of the rejections that are independent of the deposit requirement (See rejection under 35 USC 112a, written description).  Further, Applicant has not submitted any response to the Request for Information under rule 1.105, which is appended again at the end of this office action.  
Claim Objections
Claims 1, 2, 8 and 15 are objected to because of the following informalities.  
Claims 1, 2, 8 and 15 recite that representative seed of the maize variety TPJC7638 is deposited under accession number ATCC-____.  These deposit accession numbers are not complete and cannot be used to access the deposited seeds.  
Appropriate correction is required.
Response to Remarks
	Applicant requests that the objection be held in abeyance until such time as the deposit is perfected. (Remarks p.6).
	The objection is maintained.  Applicant has not addressed all of the rejections that are independent of the deposit requirement (See rejection under 35 USC 112a, written description).  Further, Applicant has not submitted any response to the Request for Information under rule 1.105, which is appended again at the end of this office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a maize plant having essentially all of the physiological and morphological characteristics of the plant variety TPJC7638.
The specification teaches plant variety TPJC7638, wherein representative seed of said plant variety TPJC7638 has been deposited under ATCC Accession Number ________.
The Applicants do not describe any other species in claimed genus except for plant variety TPJC7638 itself.  The only structure correlated with a maize plant having essentially all of the physiological and morphological characteristics of the plant variety TPJC7638 or a converted plant comprising a locus conversion and otherwise comprising phenotypic characteristics of maize variety TPJC7638 listed in Table 1 is the genome of plant variety TPJC7638. The specification fails to teach conserved structure responsible for a subset of phenotypes or the phenotypes listed in Table 1, except for the genome of plant variety TPJC7638.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of maize plants falling within the scope of the claimed genus of maize plants which comprise maize plants having essentially all of the physiological and morphological characteristics of the plant variety TPJC7638 or a converted plant comprising a locus conversion and otherwise comprising phenotypic characteristics of maize variety TPJC7638 listed in Table 1.  Applicants only describe a single maize plant of plant variety TPJC7638 or a converted variety thereof which comprise a locus conversion and otherwise all of the physiological and morphological characteristics of the plant variety TPJC7638. 
Furthermore, Applicants fail to describe structural features common to members of the claimed genus of maize plants.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for maize plants having essentially all of the physiological and morphological characteristics of the plant variety TPJC7638, it remains unclear what features identify a member of claimed genus.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
Response to Remarks
	Applicant urges that the rejection should be withdrawn because Claim 6 was amended to remove the word “essentially”.   (Remarks p. 7).
	This is not found persuasive.  The claim was not amended.  
Claims 1-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel plants.  Since the seeds claimed are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same seeds in each occurrence and it is not apparent if such a seed is readily available to the public.  It is noted that Applicant claims that a deposit has been made, but no deposit number has been provided and as such one of ordinary skill in the art would not be able to identify the deposited seed.  (Specification p. 50-51).  
If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  A minimum deposit of 625 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.  
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit, meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) Evidence will be provided of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification.  See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.
If the deposit is made under the Budapest Treaty, the statement must also indicate that the deposit has been accepted under the Budapest Treaty.
Response to Remarks
	Applicant requests that the rejection be held in abeyance until such time as the deposit is perfected. (Remarks p.6).
	The rejection is maintained.  Applicant has not addressed all of the rejections that are independent of the deposit requirement (See rejection under 35 USC 112a, written description).  Further, Applicant has not submitted any response to the Request for Information under rule 1.105, which is appended again at the end of this office action.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 8 and 15 recite "ATCC Accession Number ______" because the ATCC Accession Number is missing.  The recitation of "maize variety TPJC7638” does not clearly identify the claimed cultivar and seed or set forth the metes and bounds of the claimed invention. Since the name "TPJC7638" is not known in the art, the use of said name does not carry art recognized limitations as to the specific characteristics or essential characteristics that are associated with that denomination. In addition, the name appears to be arbitrary, and the specific characteristics associated therewith could be modified, as there is no written description of the maize plant that encompasses all of its traits. This rejection can be obviated by amending the claims to recite the ATCC deposit number.  Dependent claims are also rejected because they fail to overcome the deficiencies of parent claims.
Response to Remarks
	Applicant requests that the rejection be held in abeyance until such time as the deposit is perfected. (Remarks p.6).
	The rejection is maintained.  Applicant has not addressed all of the rejections that are independent of the deposit requirement (See rejection under 35 USC 112a, written description).  Further, Applicant has not submitted any response to the Request for Information under rule 1.105, which is appended again at the end of this office action.  
Conclusion 
          The claims appear to be free of the prior art, pending Applicant’s response to the request under Rule 1.105 as set forth hereinafter.  The closest prior art is Delzer (US 9591826 B1), which teaches a corn plant IAX3317 which shares many characteristics with the claimed variety, but differs with respect to at least silk color and cob color.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        


Request for Information under 37 CFR § 1.105
1.       Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. 
2.      This request is being made for the following reasons: Applicant is claiming a seed of corn line TPJC7638 but the instant specification is silent about what starting materials and methods were used to produce corn line TPJC7638. The requested information is required to make a meaningful and complete search of the prior art. 
3.        In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information: 
	(i) Please supply the breeding methodology and history regarding the development of the instant variety. 
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines. 
b) Information pertaining to the public availability of the original parental lines should be set forth. 
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used. 
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth. 
f) Are there any patent applications or patents in which sibs or parents of the instant plant are claimed? If so, please set forth serial numbers and names of the sibs or parents.  
4.	 If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information. 
5.        In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure. Please indicate where the relevant information can be found. 
6.      The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
7.      The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
8.     This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662